Citation Nr: 1534073	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-26 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran had active duty from August 1975 to August 1978 and additional periods of Reserve service thereafter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  

In January 2013 the Board remanded the Veteran's claims for entitlement to service connection for left hip and knee disabilities.  The development orders by the Board were at the very least substantially complied with; and, as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2011, the Veteran testified at a Board hearing at the local RO in Denver, Colorado, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a left hip disability that had its clinical onset in service, or is otherwise related to his active duty.  

2.  The Veteran's diagnosed left knee disability was not incurred during active service and is not etiologically related to military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in August 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

It is noted that in a letter received in August 2013, the Veteran suggested that he had been told at his hearing that if the records from Denver General Hospital could not be found that VA would be required to approve his claim.  A review of the hearing transcript was made, but no such assurance was ever made by the undersigned.  It was suggested that a medical opinion would be necessary, and this was obtained. 

A request was made to obtain the Veteran's post-service treatment records, but a response was received that no 1981 treatment records were available, as the Denver General Hospital only retained medical records for 10 years.  The AMC called the Veteran and informed him of this and requested that he provide any records in his possession, but no records were sent in.  Given this determination, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Veteran was also provided with VA examinations in September 2011 (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Left Hip Disability

In an August 2007 claim, the Veteran asserted that he has a current left hip disability which is related to service.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to a current left hip disability, the competent and probative evidence of record does not document evidence of such.  The Board notes that although the Veteran was treated for left hip pain in service, specifically in 1977, there is no current diagnosis of a left hip disability.  

At a September 2011 VA examination, the examiner noted that the Veteran had some left hip pain recorded in-service in August 1977 related to his physical training (PT).  The examiner further noted that there was no specific diagnosis or treatment, just a notation of hip pain.  The Veteran's June 1978 separation examination was further negative for any hip problems, and the Veteran had no reported hip pain after service until this claim in 2007.  The examiner did not find any diagnosis of the Veteran's left hip.  

The Board takes note that the evidence does not demonstrate a left hip disability at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran was treated for left hip pain in-service, there is no diagnosis of a left hip disability at the filing of the Veteran's claim, or during the pendency of the appeal.  Furthermore, the hip pain that the Veteran allegedly suffered in 1977 is not recorded in the Veteran's separation examination in 1978.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current left hip disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board acknowledges the Veteran's complaints of left hip pain and notes that he is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges the Veteran's statements that he experiences a left hip disability, but finds that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical examination stating the Veteran does not have any hip disability that weighs against the Veteran's claim.  

In summary, as the preponderance of the evidence is against the claim, service connection for a left hip disability is denied.  

Entitlement to Service Connection for a Left Knee Disability

In an August 2007 claim the Veteran asserted that he was entitled to service connection for his left knee disability as due to his in-service PT.  

The Board notes that arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as the Veteran has not been diagnosed with arthritis of the left knee, this presumption is not for application.  

The Board observes that the Veteran has a current diagnosis of patellofemoral syndrome in his left knee.  Furthermore, has a diagnosis of a meniscal tear from May 2009; these diagnoses are sufficient to meet the first element of Shedden, as outlined above.  See Shedden, supra.  

With regard to an in-service injury, it is noted that the Veteran did not complain of any knee problems at his separation examination in 1978; however, he did seek treatment for a sore knee in August 1977.  The Board further notes that the Veteran has asserted that in addition to the 1977 treatment, he received treatment at the Denver Health Medical Center (formerly referred to as the Denver General Hospital) in 1981, while he was serving on Reserve duty, due to his knee giving way.  Unfortunately, despite multiple attempts, the Board was unable to retrieve these records.  The facility responded to the Board's record request and asserted that it only kept medical records for patients treated for 10 years following treatment.  Despite the absence of these 1981 records, the Board finds the Veteran's statements regarding his 1981 knee injury to be credible, as they have remained consistent throughout the claims and appeal process.  The Veteran has described symptoms consistent with a knee giving out, and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board further acknowledges that the evidence shows the Veteran has been treated for his left knee a number of times between 2006 and 2011.  Specifically, he experienced a ligament strain in 2006 which healed, but then had an MRI conducted in 2009 after he started to experience pain again.  Moreover, the Board find that as the 1977 knee treatment is recorded in the Veteran's service treatment record, it is sufficient to meet element two of Shedden.  

Finally, the Board finds that it is the third element of Shedden upon which the Veteran's claim for a left knee disability fails.  The Veteran was afforded a VA examination in September 2011, at which point the examiner reviewed the Veteran's claims file and his medical history, and opined that his current left knee disability was less likely than not related to his sore left knee in service.  The examiner addressed the Veteran's transient knee pain while in-service, as well as episodes of claimed knee pain in 1981, 1994 and 2006.  However, the examiner still found that his patellofemoral syndrome, manifesting as acute painful episodes, did not begin until much after service discharge, and was not related to any knee impairment that was experienced during active service.  

The Board finds that the examination report and opinion are highly probative, and the most probative evidence of record with regard to the Veteran's left knee disability claim for service connection.  The September 2011 examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Furthermore, the examiner provided a full rationale for his opinion, and specifically addressed all of the episodes of the Veteran's claimed knee pain between service and his claim when he found that his current disability is not related to his service.  Of note, the examiner's conclusion has not been undermined or challenged by any other medical opinion or evidence of record.

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed left knee disability and his service.  The Veteran indicated that his current knee pain, related to his current patellofemoral syndrome, is related to the knee pain he suffered in-service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain, patellofemoral syndrome is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  This disease involves medically complex disease processes and can result from multiple etiologies, and it therefore requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current left knee disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

While the Veteran contends that his left knee injury in 1981 that was treated at Denver General Hospital was a continuation of his knee problems in service, he has not provided any medical basis for this conclusion.  Of note, the Veteran's left knee was found to be normal by his separation physical, and it was not until approximately three years after active duty service that the left knee injury occurred.  There is no suggestion that any left knee injury occurred during a period of active duty for training or was specifically injured during inactive duty for training.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current left knee disability and his military service.  The Veteran's claim of entitlement to service connection for his left knee disability is therefore denied.


ORDER

Service connection for a left hip disability is denied.  

Service connection for a left knee disability is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


